375 U.S. 12 (1963)
ROADWAY EXPRESS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 177.
Supreme Court of United States.
Decided October 14, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.
Howell Ellis, Homer S. Carpenter and John C. Bradley for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Colin A. Smith and Robert W. Ginnane for the United States et al.
Nuel D. Belnap, Harry C. Ames, Jr. and Leonard A. Jaskiewicz for motor carrier appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE HARLAN is of the opinion that probable jurisdiction should be noted.